Pettit, J.
Appellee brought suit on a note payable in bank against Hinkle, Wright, and Spellman, the appellant. Hinkle was not served with process, nor did he appear. Issues were formed as to Wright and Spellman, trial by the court, and judgment rendered against them jointly. Spell-man only appealed, and has assigned errors, but has not given notice to his co-party, as required by sec. 551, 2 G. & H. 270. Following numerous rulings of the court, both formerly and latterly, the appeal must be dismissed, which is done at appellant’s costs.